Case 1:01-cv-01357-RCL Document 774 Filed 02/03/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.,
Plaintiffs,

V. Case No. 1:01-cv-1357-RCL

EXXON MOBIL CORPORATION, et al.,

Defendants.

 

 

MEMORANDUM ORDER
Before the Court is the plaintiffs’ motion [769] to extend fact discovery by two weeks.
The Court must first address the defendants’ argument that the plaintiffs failed to comply
with Local Rule 7(m).

Local Rule 7(m) requires that:

[bJefore filing any nondispositive motion in a civil action, counsel

shall discuss the anticipated motion with opposing counsel in a

good-faith effort to determine whether there is any opposition to the

relief sought and, if there is, to narrow the areas of disagreement.

... A party shall include in its motion a statement that the required

discussion occurred, and a statement as to whether the motion is
opposed.

LCvR 7(m). To comply with the rule, counsel must take “real steps to confer.” Ellipso, Inc. v.
Mann, 460 F. Supp. 2d 99, 102 (D.D.C. 2006) (quoting United States ex rel. K & R Ltd. P’ship v.
Mass. Hous. Fin. Agency, 456 F.Supp.2d 46, 52 (D.D.C.2006)). Absent a real effort to confer, the
Court may deny the motion. See, e.g., id. But the Court may also exercise its discretion to resolve
the motion in the interests of judicial economy. See, e.g., United States ex rel, Purcell v. MWI
Corp., 824 F. Supp. 2d 12, 19 n.3 (D.D.C. 2011).

The parties dispute whether the plaintiffs have satisfied Local Rule 7(m). In their motion

for an extension, the plaintiffs ‘state that “[t]he parties have met and conferred on this matter, but
Case 1:01-cv-01357-RCL Document 774 Filed 02/03/21 Page 2 of 5

Exxon has not consented to an extension.” Pls.’ Mot. 1; see also Fryszman Decl. 4 4, ECF No.
769-1; Pls.’ Reply 2 n.2, ECF No. 773. The defendants, however, contest that claim. According
to the defendants, the plaintiffs asked them to consent to an extension but never conferred about a
motion to extend the deadline. Defs.’ Opp’n 4 n.3, ECF No. 772; see also Anderson Decl. { 9,
ECF No. 772-1. |

The plaintiffs have substantially complied with Local Rule 7(m). Where parties have
identified their positions on an issue and where no compromise appears possible, the parties have
met the obligations of the local rule. See, e.g., English v. Wash. Metro. Area Transit Auth., No.
16-cv2335-ABJ, 2018 WL 4680274, at *2 (D.D.C. Sept. 27, 2018). Here, the parties discussed
the plaintiffs’ desire to extend the deadlines and the defendants’ opposition to any extension. See
Anderson Decl 4 9; id. at Ex. 7, Email from Jessica Morton to Agnieszka Fryszman (Jan. 15,2021).
Accordingly, they have satisfied Local Rule 7(m)’s meet and confer requirements. And the
plaintiffs also satisfied the other element of the local rule: they included the requisite statement in
their motion. See Pls.’ Mot. 1.

The defendants argue that the plaintiffs failed to comply with the rule because they did not
specifically mention the motion in their discussion. That argument tries to slice the rule too thinly.
The focus of a Local Rule 7(m) inquiry is on substance, not form. See United States ex rel. K &
R Ltd. P’ship v. Mass. Hous. Fin. Agency, 456 F.Supp.2d 46, 52 (D.D.C.2006)). And here, the
defendants offer at best a formalist case for noncompliance. Only the Court may alter the schedule.
See Fed. R. Civ. P. 16(b)(4). A party seeks relief from the Court by filing a motion. See Fed. R.
Civ. P. 7(b)(1). Counsel for the parties discussed the relief the plaintiffs wanted. But even if the
parties had agreed at that point, a motion—and a demonstration for good cause—would still be

necessary to change the deadlines. Because a motion was required to afford the relief the plaintiffs
Case 1:01-cv-01357-RCL Document 774 Filed 02/03/21 Page 3 of5

sought, the discussion between counsel could not have been about anything but a motion. Perhaps,
it would have been better practice for plaintiffs’ counsel to have told defendants’ counsel expressly
that they intended to file a motion. But plaintiffs’ counsel failure to abide by that formality is not
the same thing as a failure to consult.

The defendants’ Local Rule 7(m) argument is ironic. The purpose of the rule is to “to
promote the resolution of as many litigation disputes as possible without court intervention, or at
least to force the parties to narrow the issues that must be brought to the court.” Ellipso, 460 F.
Supp. 2d at 102 (quoting United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Am., Inc., 235
F.R.D. 521, 529 (D.D.C. 2006)). Yet in opposing relief based on Local Rule 7(m), the defendants
have brought yet another dispute before the Court and enlarged the issues that the Court must
decide. Their argument is meritless.

Having resolved the procedural challenge, the Court turns to the merits of the plaintiffs’
motion.

The Court may modify a discovery schedule only for good cause. See Fed. R. Civ. P.
16(b)(4). To demonstrate good cause, a party must show that it is unable to meet existing deadlines
despite diligent efforts to comply. See 6A Wright & Miller, Federal Practice and Procedure Civil
§ 1522.2 (3d ed., Apr. 2020 update) (collecting cases).

The plaintiffs offer three reasons why they are unable to complete discovery by February

19, 2021. First, they say two members of their litigation team have contracted COVID-19.? See

 

' The Court’s holding today is consistent with decisions requiring the parties to confer about a motion itself—not just
their disagreement about the underlying issue—because the Court holds that in discussing the specific relief the
plaintiffs wanted the Court to order, the parties discussed the motion.

2 The plaintiffs also told the Court that one of their third-party witnesses had exhibited symptoms consistent with
COVID-19. See Pls.’ Mot. 3; Fryszman Decl. | 8. But because that witness’s deposition apparently occurred as
scheduled, see Def.’s Opp’n 5; Anderson Decl. 4 14, the Court does not consider the witness’s symptoms relevant
here.
Case 1:01-cv-01357-RCL Document 774 Filed 02/03/21 Page 4of5

Pls.’ Mot. 3; Pls.’ Reply 1-2, 5; Fryszman Decl. § 10. Second, they say that civil unrest in the
District of Columbia disrupted their operations and restricted their access to in-office support
services. See Pls.’ Mot. 4; Fryszman Decl. ¥§ 11, 12. Third, they say that their lead counsel has
had other litigation obligations, including two oral arguments. See Pls.’ Mot. 4; Fryszman Decl.
q 14.

The first of the plaintiffs’ reasons offers the strongest grounds to extend discovery for two
weeks. When an attorney comes down with a serious illness, she presents an unforeseen obstacle
to meeting preexisting deadlines. Accordingly, the Court has routinely granted extensions when
attorneys have contracted COVID-19. See, e.g., Order at 1, Hall v. CIA, No. 04-cv-814-RCL
(D.D.C. Dec. 18, 2020). Here, two of plaintiffs’ attorneys have contracted COVID-19. And the
plaintiffs explain that those illnesses have strained their resources. See Pls.’ Reply 5. The Court
finds that the attorneys’ illness supplies good cause to extend the discovery deadlines by two
weeks.

Because the Court determines that the first rationale supplies good cause to modify the
schedule, it does not reach the second and third rationales.

The defendants argue that the plaintiffs have failed to pursue discovery diligently. The
Court will not require the plaintiffs to account for every day of the discovery period. And it
certainly will not parse the acrimonious correspondence between counsel. It is enough to say that
having conducted eight of eleven noticed third-party depositions so far, the plaintiffs have
sufficiently demonstrated diligence.

The Court FINDS that good cause exists to extend the existing discovery deadlines by two
weeks. Therefore, the plaintiffs’ motion is GRANTED. It is ORDERED that:

e fact discovery shall close on March 5, 2021;
Case 1:01-cv-01357-RCL Document 774 Filed 02/03/21 Page 5of5

e the plaintiffs’ expert reports shall be due on April 5, 2021; and,
e all other deadlines shall remain operative.
Absent exceptional circumstances, the Court does not contemplate extending deadlines
again. The parties should plan accordingly.
IT IS SO ORDERED.
C

Date: hla, Royce C. Lamberth a
United States District Judge
